UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7532



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ANTHONY THEODORE FONVILLE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-92-7-F, CA-95-96-7-F)


Submitted:   April 15, 1996                 Decided:   April 23, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


Anthony Theodore Fonville, Appellant Pro Se. Robert Daniel Boyce,
Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Fonville, Nos. CR-92-7-F; CA-95-96-7-F (E.D.N.C. July 28, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2